J-S25029-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA          :   IN THE SUPERIOR COURT OF
                                       :        PENNSYLVANIA
                                       :
              v.                       :
                                       :
                                       :
 HENRY REESE                           :
                                       :
                   Appellant           :   No. 1311 WDA 2021

   Appeal from the Judgment of Sentence Entered September 15, 2021
  In the Court of Common Pleas of Allegheny County Criminal Division at
                    No(s): CP-02-CR-0006281-2020

 COMMONWEALTH OF PENNSYLVANIA          :   IN THE SUPERIOR COURT OF
                                       :        PENNSYLVANIA
                                       :
              v.                       :
                                       :
                                       :
 HENRY REESE                           :
                                       :
                   Appellant           :   No. 1312 WDA 2021

   Appeal from the Judgment of Sentence Entered September 15, 2021
  In the Court of Common Pleas of Allegheny County Criminal Division at
                    No(s): CP-02-CR-0001400-2020

 COMMONWEALTH OF PENNSYLVANIA          :   IN THE SUPERIOR COURT OF
                                       :        PENNSYLVANIA
                                       :
              v.                       :
                                       :
                                       :
 HENRY JERRELL REESE                   :
                                       :
                   Appellant           :   No. 1313 WDA 2021

   Appeal from the Judgment of Sentence Entered September 15, 2021
  In the Court of Common Pleas of Allegheny County Criminal Division at
                    No(s): CP-02-CR-0004707-2020


BEFORE: BENDER, P.J.E., DUBOW, J., and KING, J.
J-S25029-22



MEMORANDUM BY DUBOW, J.:                   FILED: SEPTEMBER 29, 2022

        Appellant, Henry Reese, appeals from the September 15, 2021

judgment of sentence of 45 to 90 months’ incarceration following his

negotiated guilty pleas at three separate docket numbers to 26 counts of Theft

By Deception—False Impression, 4 counts of Receiving Stolen Property, and

17 counts of Bad Checks.1 Appellant challenges the discretionary aspects of

his sentence. After careful review, we affirm.

        The relevant facts and procedural history are as follows.    At various

times in 2019, Appellant perpetrated a scheme whereby he purchased cars

from dealerships throughout Allegheny County and surrounding counties using

checks from bank accounts he knew were either closed or contained

insufficient funds.2 Appellant then sold the vehicles for cash to friends and

neighbors or traded them in to dealerships for different vehicles.        After

purchasing a vehicle from Appellant, several victims were arrested on

suspicion of receiving stolen property.          Numerous victims also suffered

pecuniary loss when the vehicle they purchased from Appellant was returned

to the dealership from which Appellant had stolen it.




____________________________________________


1   18 Pa.C.S. §§ 3922(a)(1), 3925(a), and 4105(a)(1), respectively.

2 Appellant purchased cars from 18 different dealerships and subsequently
sold them to 18 victims.



                                           -2-
J-S25029-22



        The Commonwealth charged Appellant with numerous offenses arising

from this scheme.3 On June 23, 2021, Appellant entered negotiated guilty

pleas to the above charges in exchange for which the Commonwealth

withdrew many of the pending charges and agreed to a mitigated range

sentence of 15 to 30 months’ incarceration followed by probation for each

case.4 Most important to this appeal, the parties did not agree as to whether

the sentences would run concurrently or consecutively.5

        Appellant   waived     the   pre-sentence   investigation   (“PSI”)   report.

However, after reviewing the instant cases and 9 other cases for which

Appellant was already serving probation, the court determined that it needed

a PSI report to decide on an appropriate sentence.

        Following its review of the PSI report, on September 15, 2021, the court

accepted the parties’ agreement that the three sentences would be for 15- to

30-months each and decided that the sentences should run consecutively. In

imposing its sentence, the court considered, inter alia, Appellant’s extensive

prior criminal history dating back at least 30 years and spanning at least 3

states, his recidivism, the lack of substantive evidence supporting his self-
____________________________________________


3 The Commonwealth initially charged Appellant with a total of 85 separate
offenses.

4   N.T. Guilty Hr’g, 6/23/21, at 4.

5 Id. at 4, 14. See also N.T. Sentencing Hr’g, 9/15/21, at 14 (where
Appellant’s counsel confirms that “it was up to the [c]ourt” whether to impose
Appellant’s sentences consecutively or concurrently.”



                                           -3-
J-S25029-22



reported claim of addiction and mental health problems, his current probation

status, and the programs he completed while in jail.6 The court also ordered

Appellant to pay nearly $24,000 in restitution to his victims.

        On September 22, 2021, Appellant filed a post-sentence motion

asserting that the trial court had abused its discretion in imposing consecutive

sentences without considering his rehabilitative needs and acceptance of

responsibility, the non-violent nature of his offenses, and his need for drug,

alcohol, and mental health treatment. On September 30, 2021, the trial court

denied Appellant’s motion.

        This timely appeal followed.7 Both Appellant and the trial court have

complied with Pa.R.A.P. 1925.

        Appellant raises the following issue on appeal:

        Did the trial court fail to apply all relevant sentencing criteria,
        including the protection of the public, the gravity of the
        offense/violation, and [Appellant’s] character and rehabilitative
        needs, as required by 42 Pa.C.S. § 9721(b) [], thus making
        [Appellant’s] sentences excessive and unreasonable?

Appellant’s Brief at 19.

        In his Brief, Appellant avers that the trial court erred in imposing

consecutive sentences, which is a challenge to the discretionary aspects of his

sentence. See Commonwealth v. Austin, 66 A.3d 798, 808 (Pa. Super.

2013) (“Generally, Pennsylvania law affords the sentencing court discretion to
____________________________________________


6   N.T. Sentencing Hr’g, 9/15/21, at 5-6, 10-11, 17-19.

7 On November 24, 2021, this Court consolidated Appellant’s appeals sua
sponte.

                                           -4-
J-S25029-22



impose its sentence concurrently or consecutively to other sentences being

imposed at the same time or to sentences already imposed.”) (quotation

marks and citation omitted)); Commonwealth v. Lloyd, 878 A.2d 867, 873

(Pa. Super. 2005) (holding the imposition of consecutive sentences, rather

than concurrent sentences, is within the sound discretion of the sentencing

court).

      “Generally, a plea of guilty amounts to a waiver of all defects and

defenses except those concerning the jurisdiction of the court, the legality of

the sentence, and the validity of the guilty plea.”       Commonwealth v.

Reichle, 589 A.2d 1140, 1141 (Pa. Super. 1991). “[T]he determination of

whether discretionary aspects of sentencing may be challenged after a guilty

plea is entered depends upon the actual terms of the plea bargain, specifically,

to what degree a sentence agreement has been reached.” Commonwealth

v. Dalberto, 648 A.2d 16, 18 (Pa. Super. 1994).

      Where the plea agreement falls somewhere between a negotiated plea

and an open plea, as occurred in the case sub judice, “our task is to determine

the effect of this hybrid plea agreement on the right to challenge the

discretionary aspects of a sentence.” Id. at 21. In such circumstances, “we

will allow an appeal only as to those discretionary aspects of sentencing which

have not been agreed upon during the negotiation process.” Id.

      Instantly, Appellant’s plea agreement gave the trial court the discretion

to impose Appellant’s sentences concurrently or consecutively. Thus, the fact

that Appellant entered a guilty plea does not preclude him from seeking review

                                     -5-
J-S25029-22



of this particular aspect of his sentence on appeal. Thus, we will consider

whether the trial court abused its discretion in imposing consecutive

sentences.

      An appellant raising such a challenge to the discretionary aspects of a

sentence is not entitled to review as of right; rather, a challenge in this regard

is properly viewed as a petition for allowance of appeal. 42 Pa.C.S. § 9781(b);

Commonwealth        v.   Tuladziecki,     522    A.2d   17,   18   (Pa.   1987);

Commonwealth v. Buterbaugh, 91 A.3d 1247, 1265 (Pa. Super. 2014).

      In order to obtain this Court’s review, an appellant challenging the

discretionary aspects of his sentence must comply with the following

requirements: (1) file a timely notice of appeal; (2) preserve the issue at

sentencing or in a motion to reconsider and modify sentence; (3) include

within his brief a concise statement of the reasons relied upon for allowance

of appeal as required by Pa.R.A.P. 2119(f); and (4) raise a substantial

question that the sentence is inappropriate under the Sentencing Code.

Commonwealth v. Carrillo-Diaz, 64 A.3d 722, 725 (Pa. Super. 2013).

      Appellant has preserved his challenge by filing a timely notice of appeal,

a motion for reconsideration of sentence, and by including a Rule 2119(f)

statement in his Brief to this Court. We, thus, proceed to consider whether

Appellant has raised a substantial question for our review.

      Whether an appellant has raised a substantial question regarding a

discretionary aspect of the sentence is determined on a case-by-case basis.

Commonwealth v. Moury, 992 A.2d 162, 170 (Pa. Super. 2010).                    “A

                                      -6-
J-S25029-22



substantial question exists only when the appellant advances a colorable

argument that the sentencing judge’s actions were either: (1) inconsistent

with a specific provision of the Sentencing Code; or (2) contrary to the

fundamental norms which underlie the sentencing process.” Id. (citation and

quotation marks omitted).

      Here, Appellant asserts that he raised a substantial question by arguing

that the court erred in ordering that his sentences run consecutively.       In

particular, Appellant argues that the trial court overemphasized his criminal

history and failed to consider mitigating factors, including Appellant’s

completion of “a number of programs in order to become a productive, law-

abiding member of society,” the “aging out of crime” effect, and Appellant’s

character, mental health and substance abuse issues, and rehabilitative

needs. See Appellant’s Brief at 34-37.

      “Sentencing is a matter vested in the sound discretion of the sentencing

judge, and a sentence will not be disturbed on appeal absent a manifest abuse

of discretion.”   Commonwealth v. Barnes, 167 A.3d 110, 122 n.9 (Pa.

Super. 2017) (en banc) (citation omitted).     “A sentencing court has broad

discretion in choosing the range of permissible confinements that best suits a

particular   defendant   and   the   circumstances   surrounding   his   crime.”

Commonwealth v. Celestin, 825 A.2d 670, 676 (Pa. Super. 2003) (citation

omitted).

      “[A] sentencing court generally has discretion to impose multiple

sentences concurrently or consecutively, and a challenge to the exercise of

                                      -7-
J-S25029-22



that   discretion      does    not   ordinarily   raise   a    substantial   question.”

Commonwealth v. Raven, 97 A.3d 1244, 1253 (Pa. Super. 2014). However,

an appellant may raise a substantial question when a sentencing court

imposes consecutive sentences if the consecutive sentences result in an

aggregate term of sentence that was manifestly excessive, and the sentencing

court failed to consider mitigating factors. Commonwealth v. Horning, 193

A.3d      411,   418    (Pa.   Super.    2018)     (citation   omitted),     see   also

Commonwealth v. Riggs, 63 A.3d 780, 786 (Pa. Super. 2012) (Appellant

raised a substantial question in claim that the sentencing court failed to

consider rehabilitative needs before imposing consecutive sentences, resulting

in an excessive aggregate sentence).

       Appellant argues that he has presented a substantial question because

the consecutive sentences are manifestly excessive, and the trial court failed

to consider his rehabilitative needs, mental health, and substance abuse

issues.     We agree that Appellant has raised a substantial question and,

therefore, will address the merits of his claim.

       When reviewing a challenge to the discretionary aspects of a sentence,

we will not disturb a sentence absent a manifest abuse of discretion.

Commonwealth v. Ali, 179 A.3d 742, 761 (Pa. Super. 2018). A sentencing

court abuses its discretion not through a mere error in judgment. Id. “Rather,

the appellant must establish, by reference to the record, that the sentencing

court ignored or misapplied the law, exercised its judgment for reasons of

impartiality, prejudice, bias or ill will, or arrived at a manifestly unreasonable

                                          -8-
J-S25029-22



decision.” Id. (citation omitted). “The rationale behind such broad discretion

and the concomitantly deferential standard of appellate review is that the

sentencing court is in the best position to determine the proper penalty for a

particular offense based upon an evaluation of the individual circumstances

before it.” Moury, 992 A.2d at 170 (citation omitted).

       The Sentencing Code requires the court to consider certain factors,

including a defendant’s rehabilitative needs, when determining a sentence.

42 Pa.C.S. § 9721(b).8 It must also “make as a part of the record, and disclose

in open court at the time of sentencing, a statement of the reason or reasons

for the sentence imposed.” Id. The weighing of these factors, however, is

“exclusively for the sentencing court,” and an appellate court cannot

substitute    its   own   judgment      for    the   sentencing   court’s   on   appeal.

Commonwealth v. Bowen, 975 A.2d 1120, 1123–24 (Pa. Super. 2009).

       “Long standing precedent recognizes that the Sentencing Code affords

the sentencing court discretion to impose its sentence concurrently or

consecutively to other sentences being imposed at the same time or to

sentences already imposed.” Commonwealth v. Brown, 249 A.3d 1206,

1212 (Pa. Super. 2021) (citation omitted).               When imposing a series of

consecutive sentences, a sentencing court need not separately explain its

reasoning for each sentence, or directly address its decision to have the

____________________________________________


8 This statute also requires the sentencing court to consider the protection of
the public, the gravity of the offense in relation to its impact on the victim and
the community, and the sentencing guidelines. 42 Pa.C.S. § 9721(b).

                                           -9-
J-S25029-22



sentences run consecutively.    This Court has frequently held that a court

satisfies its obligations under the Sentencing Code when it sets forth its

general reasoning and consideration of the Section 9721(b) sentencing factors

before imposing several consecutive sentences.       See, e.g., id. at 1217

(affirming sentence where “trial court fashioned an individualized sentence

[by] taking into account all of the statutory factors” before announcing series

of consecutive sentences), Horning, 193 A.3d at 419 (affirming sentence

where “sentencing transcript reflects the trial court’s consideration of the

[statutory] sentencing standards” before announcing series of consecutive

sentences).

      When the sentencing court has the benefit of a PSI report, as here, we

assume that it “was aware of relevant information regarding the defendant’s

character and weighed those considerations along with mitigating statutory

factors.” Moury, 992 A.2d at 171 (citations omitted).

      In its Rule 1925(a) Opinion, the sentencing court noted that it

considered the PSI report, the sentencing guidelines, and Section 9721

sentencing factors prior to imposing Appellant’s sentence.          The court

specifically observed that it considered Appellant’s rehabilitative needs, the

serious nature of the crimes, the impact of the crimes on the victims, and the

risk Appellant posed to the community. Trial Ct. Op., 2/9/22, at 4. The court

found that Appellant’s self-reported claim of mental health and substance

abuse problems lacked evidentiary support and was simply “yet another

excuse to absolve himself of responsibility for criminal behavior.”        Id.

                                    - 10 -
J-S25029-22



Acknowledging Appellant’s “repeated returns to criminal enterprise[,]” the

trial court concluded that “a substantial period of incarceration is required,

both to protect the community from his criminal actions, and to recognize the

significant impact his conduct has had on his victims.” Id.

      Our review of the record confirms that the trial court considered the

relevant statutory factors, including Appellant’s mental health, and drug and

alcohol treatment and rehabilitative needs, before ordering Appellant’s

sentences to run consecutively. Moreover, we note that the trial court had

the benefit of a PSI report and imposed mitigated range sentences for each of

the three sentences. Thus, Appellant’s claim that the trial court abused its

discretion by imposing consecutive sentences lacks merit.

      Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/29/2022




                                    - 11 -